
	
		II
		111th CONGRESS
		1st Session
		S. 233
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Mr. Alexander introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  allowance of bonus depreciation and the increased expensing limitations
		  permanent.
	
	
		1.Bonus depreciation made
			 permanent
			(a)In
			 generalParagraph (2) of
			 section 168(k) of the Internal Revenue Code of 1986 (relating to special
			 allowance for certain property acquired after December 31, 2007, and before
			 January 1, 2009) is amended—
				(1)in subparagraph
			 (A)—
					(A)by adding
			 and at the end of clause (ii),
					(B)by striking
			 , and before January 1, 2009 in clause (iii)(I),
					(C)by striking
			 , and before January 1, 2009, and in clause (iii)(II) and
			 inserting a period, and
					(D)by striking
			 clause (iv),
					(2)in subparagraph
			 (B), by striking clause (ii) and by redesignating clauses (iii) and (iv) as
			 clauses (ii) and (iii), respectively, and
				(3)in subparagraph
			 (E)(i), by striking , and before January 1, 2009.
				(b)Conforming
			 amendments
				(1)Subclause (I) of section 168(k)(2)(B)(i) of
			 the Internal Revenue Code of 1986 is amended by striking (iii), and
			 (iv) and inserting and (iii).
				(2)Clause (i) of
			 section 168(k)(2)(C) of such Code is amended by striking , (iii) and
			 (iv) and inserting and (iii).
				(3)Subparagraph (B)
			 of section 168(l)(5) of such Code is amended to read as follows:
					
						(B)by substituting
				January 1, 2013. for the period at the end of clause (i)
				thereof,
				and
						.
				(4)Subparagraph (D) of
			 section 1400L(b)(2) of such Code is amended by striking clause (i)
			 thereof shall be applied without regard to and before January 1,
			 2010, and.
				(5)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended to read as follows:
					
						(B)by substituting
				January 1, 2008. for the period at the end of clause (i)
				thereof,
				and
						.
				(6)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 and before January 1,
			 2009.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
			2.Permanent increase in
			 limitations on expensing of certain depreciable business assets
			(a)In
			 generalSubsection (b) of
			 section 179 of the Internal Revenue Code of 1986 (relating to limitations) is
			 amended—
				(1)by striking $25,000 and all
			 that follows in paragraph (1) and inserting $250,000.,
				(2)by striking
			 $200,000 and all that follows in paragraph (2) and inserting
			 $800,000,
				(3)by striking
			 after 2007 and before 2011, the $120,000 and $500,000 in
			 paragraph (5)(A) and inserting after 2009, the $250,000 and the
			 $800,000,
				(4)by striking
			 2006 in paragraph (5)(A)(ii) and inserting 2008,
			 and
				(5)by striking
			 paragraph (7).
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
